DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DEDRICK D. STRAGHN, ESQ.,
                            Appellant,

                                    v.

                 CLEMENTE C. WINKE, JR.,
                          and
     CONCRETE CUTTING EXPERTS, INC., a Florida corporation,
                        Appellees.

                              No. 4D17-2358

                          [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502013CA017893XXXMB.

  Dedrick D. Straghn, Delray Beach, for appellant.

  Peter B. Weintraub of Weintraub & Weintraub, P.A., Boca Raton, for
appellee Clemente C. Winke, Jr.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.